Citation Nr: 1134554	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 30, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty for more than 20 years prior to his retirement in February 1988, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO), that granted service connection for PTSD and assigned an initial 50 percent rating, effective June 25, 2008.  

Since the issuance of the January 2010 statement of the case, the Board has received multiple submissions from the Veteran, to include medical records and statements; however, in July 2011 informal hearing presentation, the Veteran through his representative waived his right to have this additional evidence considered in the first instance by the agency of original jurisdiction (AOJ).  As such, this evidence will be considered by the Board in the adjudication of this appeal.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's statements at a January 2010 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issues of entitlement to a TDIU, prior to October 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, from June 25, 2008, to September 30, 2009, the evidence shows that his PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; and difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships, but not total occupational and social impairment.  

2.  Resolving all reasonable doubt in the Veteran's favor, since October 1, 2009, his PTSD was manifested in total social and occupational impairment.  


CONCLUSION OF LAW

1.  From June 25, 2008, to September 30, 2009, the criteria for an initial schedular rating of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).

2.  Since October 1, 2009, the criteria for an initial 100 percent disability evaluation for PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran's present claim arises from the grant of his initiating service connection claim for PTSD.  Thus, as the present appeal relates to the downstream issue of the assigned disability evaluation, the notice provisions of 38 U.S.C.A. § 5103 are not applicable.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance). 

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained and he has been provided appropriate VA examinations.  Moreover, the Veteran has declined a hearing related to his present claim.  The Veteran has also not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably identified by the record.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a May 2009 rating action granted the Veteran's service connection claim for PTSD, assigning a 50 percent disability evaluation, effective June 25, 2008.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

Background and Analysis

The Board finds that from June 25, 2008, to September 30, 2009, the Veteran's disability picture most closely approximates a 70 percent disability rating, and that since October 1, 2009, his disability picture most closely approximates a 100 percent schedular evaluation.

	From June 25, 2008, to September 30, 2009

A private June 2008 psychiatric evaluation details the Veteran's account of having no friendships, feeling constantly depressed, experiencing crying spells, needing to isolate himself and having suicidal ideation.  This treatment record also documents the Veteran's intrusive thoughts, sleep impairment, dissociative symptoms, feelings of detachment/estrangement, impaired concentration and obsessional/ritualistic behaviors.  On mental status examination, the Veteran's impulse control was below average, his thought process was circumstantial, his thought content was consistent with the presence of suicidal and intermittent homicidal ideation and his affect was intense.  The private psychologist further indicated that the Veteran had been continually employed since the year 1989 but, given his episodes of violence and outbursts of anger, he would likely pose a "danger to any work environment."  The Veteran's Global Assessment of Functioning (GAF) score was 36.

A February 2009 private psychiatric treatment report shows that the Veteran endorsed flashbacks, intrusive thoughts, avoidance behaviors, feeling detached/estranged from others, a sense of a foreshorted future, marked insomnia and periodic episodes anxiety attacks.  Further, the private psychologist indicated that the Veteran continued to present "severe" problems with irritability and anger control, hypervigilance, an exaggerated startle response, impairment related to concentration, decision making, judgment and memory, and some "homicidal tendencies."  With respect to his employment, the Veteran's psychiatric symptoms were noted as reflecting impairment "consistent with difficulties with authority figures in his work environments."  The Veteran's GAF score was 36.

In April 2009, the Veteran was provided a VA examination.  At the examination, he reported moderate daily depression, sleep impairment and difficulties controlling his anger.  The examiner also noted that the Veteran had never married nor had he had any close/intimate relationships.  Additionally, consistent with the Veteran characterizing himself as a "loner" and not needing others, he lived alone and isolated himself.  On mental status examination, the Veteran's speech was hesitant, his attitude was guarded, his mood was depressed, his attention span was short, his insight was "partial," and he made minimal eye contact.  While the Veteran refused to provide the examiner details concerning his employment, he confirmed that he was presently employed.  The Veteran's GAF score was 55.

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, to include suicidal ideation and social impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the June 2008 and February 2009 private psychiatric records document his ritualistic behavior and impaired sleeping.  The Veteran's likely continuous depression is also noted in private treatment records, dated in June 2009 and February 2009, and the April 2009 VA examination report.  Further, the evidence of record confirms the Veteran's suicidal/homicidal ideation, impaired pulse control, unprovoked irritability and episodes of violent/assaultive behavior, to include occupational and family settings.  What is more, the evidence reflects his continued account of having no social relationships, reflecting an inability to establish and maintain effective relationships.  In light of these factors and other relevant evidence of record, the Board finds that, June 25, 2008, to September 30, 2009, his PTSD symptoms warrant a 70 percent disability rating, and no more.

In making this determination, the Board necessarily finds that the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent schedular evaluation, from June 25, 2008, to September 30, 2009.  The evidence shows that he was oriented to all spheres and has not demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  Further, the evidence of record does not reflect the Veteran presenting persistent delusion and/or hallucinations or memory loss for names of close relative or his own name.  While there is evidence reflecting the Veteran's suicidal/homicidal ideation and outbursts of anger, the Board finds that the evidence, to include the Veteran's own contentions, does not sufficiently support finding that the Veteran presented persistent threat to himself and/or others.  Without question the evidence indicates that the Veteran's PTSD symptoms result in occupational impairment, but by his own account, he did not cease working until October 1, 2009; therefore, even giving due consideration to the June 2008 private psychologist's statement suggesting the Veteran would likely be a danger in any work environment, the Board finds that evidence does not establish total occupational impairment.  Accordingly, the Board deems the evidence of record to indicate that the Veteran's disability picture is most accurately reflected by a 70 percent evaluation, and no more, from June 25, 2008, to September 30, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the impact his PTSD on his ability to work and perform the daily activities of living.  Nevertheless, the Board finds that the disability rating that has been assigned herein contemplates the level of impairment reported by the Veteran and documented by the objective evidence of record, to include employment related interference and psychiatric symptoms.  In essence, there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Moreover, there is no evidence of any unusual or exceptional circumstances, such as interference with employment or frequent periods of hospitalization, for which is not contemplated in the rating assigned herein, as to take this matter outside the norm and to warrant an extraschedular rating.  Once again, the Board, having considered both the Veteran's reports of impairment and the medical evidence of record, concludes that the rating schedule contemplates the level of impaired employment and loss of working time, due to psychiatric exacerbations, which is commensurate with the Veteran's level of disability from June 25, 2008, to September 30, 2009.  See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the aforementioned reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

	Effective October 1, 2009

At a July 2010 psychiatric treatment, the Veteran detailed frequent physical altercations, verbal confrontations and uncontrollable anger/irritability, to include with family members.  Additionally, his outbursts of anger and increased isolative behavior further impaired his limited family relationships.  This treatment record further notes the Veteran's violent/assaultive behavior towards a co-worker that precipitated his unemployment on October 1, 2009.  On mental status examination, the Veteran presented impaired impulse control, rapid and rambling speech and a blunted affect.  What is more, the private psychologist noted that the Veteran's presented "impulsive homicidality."  The Veteran's GAF at this time was 36.  

In April 2011, the Veteran was again treated for his psychiatric condition.  At the time of this treatment, the Veteran recounted an episode of assaultive behavior, while in a public place, as well as episodes of uncontrollable anger while driving.  Additionally, the private psychiatrist indicated that the Veteran continued to present homicidal tendencies and an inability to maintain a "normal standard of living."  This treatment record also reflects the Veteran's continued unemployment, which the private psychologist opined was related to his psychiatric condition.  The Veteran's GAF score at this time was 36.  

Since October 1, 2009, the Board finds the Veteran's disability picture to most closely approximate a 100 percent schedular disability evaluation.  The Veteran's account of psychiatric symptomatology, to include isolative behavior and homicidal ideation is competent and credible.  See Buchanan and Jandreau.  Additionally, the medical evidence of record tends to support his account, as to the severity of his symptomatology.  A July 2010 private psychiatric treatment record noting his violent/assaultive behavior, outbursts of anger and "impulsive homicidality," at least arguably, indicates he likely presents a persistent threat to others.  Further, in April 2011, a private psychologist specifically indicated that the Veteran was not able to maintain a "normal standard of living," which the Board finds a sufficient indication of an intermittent inability to perform activities of daily living.  What is more, not only is there a private medical opinion suggesting the Veteran's psychiatric condition would likely make him a danger in any work environment, but the Veteran also ceased working October 1, 2009, reflecting at least an arguable suggestion of total occupational impairment related to his psychiatric condition.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, since October 1, 2009, the Veteran's psychiatric condition has most closely approximated the maximum 100 percent schedular disability rating and, to this extent, the appeal is granted.


ORDER

From June 25, 2008, to September 30, 2009, an initial rating of 70 percent for PTSD, and no more, is granted, subject to the law and regulations governing the payment of monetary benefits.

Since October 1, 2009, an initial 100 percent disability evaluation for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

During the pendency of the PTSD claim, the issue of the Veteran's employability was raised by the evidence, to include a June 2008 private psychiatric treatment record suggests the Veteran would likely present a danger in any work environment, making a TDIU claim part-and-parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Board has granted a 70 percent disability evaluation for the Veteran's service connected PTSD, prior to September 30, 2009, making him eligible for schedular TDIU consideration.  See 38 C.F.R. § 4.16(a).  However, there is evidence of record, indicating the Veteran has likely been granted service connection for other conditions (i.e. a heart condition, bilateral hearing loss and tinnitus), and these neither these RO determinations and/or relevant medical evidence have been associated with the claims folder.  Under the law, VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claim.  Thus, for this reason, the Board has no discretion and must remand the claims for further development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Further, in light of the likely outstanding records, the Board finds that the April 2009 VA examination, while presently adequate, must be supplemented as to a fully informed evaluation of the Veteran's employability from June 25, 2008, to September 30, 2009.  See Stefl v. Nicholson, Thus, 125 (2007).  Consequently, the Board is without discretion and must remand the claim to obtain additional evidence and opinion(s).  

The Board acknowledges that, during the period under review, the evidence of record indicates that the Veteran did not cease employment until October 1, 2009; nonetheless, a June 2008 private psychiatric treatment record indicates the Veteran likely would be a danger in any work environment.  The Board finds this piece of evidence in conjunction with other relevant evidence to raise VA's duty to make additional efforts to determine whether this employment was "substantially gainful," within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the Veteran actually works, is not substantially gainful employment.).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

2.  Associate any rating actions dated since May 2009, as well as all treatment and examinations, if any, generated and/or obtain in connection with this determination(s).  

3.  Undertake appropriate efforts to determine the Veteran's annual income, from June 25, 2008, to September 30, 2009, and determine if such income was below the poverty threshold for this period.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

4.  After completing the above development and if it is determined that the Veteran's annual income was above the relevant poverty threshold, schedule the Veteran for an appropriate VA examination related to his TDIU claim.  Prior to the examination, the claims folder should be made available to and reviewed by the examiner.  The examiner should specifically indicate whether it was at least as likely as not that from June 25, 2008, to September 30, 2009, without taking his age into account, the Veteran was precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by his service-connected disabilities either individually or in conjunction with one another.  

In providing the requested opinion, the examiner should consider and address the Veteran's competent account of symptomatology.  All findings and conclusions must be set forth in a legible report.

5.  Then readjudicate the matter on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


